—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 6, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a postal worker until July 12, 1996, when he was ordered to leave the premises after an outburst whereby he screamed racist remarks and threatened his co-workers. The employer’s psychiatrist thereafter found claimant “not fit for duty” and advised him to seek outside psychiatric treatment. The employer subsequently informed claimant that until he obtained this treatment, he would be unable to return to work. Nevertheless, claimant advised the employer that he was unwilling to seek outside psychiatric treatment.
In our view, substantial evidence suppprts the Unemployment Insurance Appeal Board’s decision ruling that claimant voluntarily left his employment without good cause. It is well *902settled that, “[w]hen a claimant fails to take a step that is reasonably required as a prerequisite to continued employment, the claimant will be deemed to have left his employment without good cause” (Matter of Bonilla [Sweeney], 233 AD2d 735, 735-736). Here, we find no reason to disturb the Board’s decision disqualifying claimant from receiving benefits.
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.